Title: From Thomas Jefferson to John Adams, 5 October 1785
From: Jefferson, Thomas
To: Adams, John



Sir
Paris Oct. 5. 1785.

The Chevalier Dolomieu of the order of Malta, who served in the army of Count Rochambeau in America being to pass into England, I take the liberty of introducing him to you. An acquaintance with him in America enables me to assure you of his merit; his politeness and good understanding will of themselves recommend him to your esteem.
I have the honour to be with the highest respect Sir Your most obedient & most humble servt.,

Th: Jefferson

